DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 03/16/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US Pub. No.: 2009/0032180 A1).
Regarding claim 1, O’Connor anticipates an adhesive-backed floor adapted for installation on a respective one of a floor comprising: 
A printed flexible substrate (12) (¶0073; Fig. 4); 
An adhesive (16) located on a back of the printed flexible substrate (Fig. 4); and 
A back liner system, including 
	A center removable liner strip (134) that is oriented vertically in an installation orientation of the adhesive-backed floor (corresponding to adhesive-backed window graphic), and 
	A plurality of side removable liner strips (132, 130) on both sides of the center removable liner strip (134) (Fig. 8a; Fig. 13). 
Regarding claim 2, O’Connor anticipates wherein the printed flexible substrate is a solid sheet (10) (Fig. 1,  Fig. 4).
Regarding claim 3, O’Connor anticipates the printed flexible substrate is made of a polymeric material (¶0065). 
Regarding claim 4, O’Connor anticipates a laminate (186) located on a front surface of the printed flexible substrate (Fig. 15A-15B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US Pub. No.: 2009/0032180 A1).
Regarding claim 5, the limitations of claim 1 are taught by O’Connor. O’Connor further disclose thickness of release paper is about 0.5 – 2 mils. The plurality of carpet pieces or tiles 10 may be any size or shape (¶0063). Thus, it is within scope of a person of ordinary skill in the art to make tiles of desired size or shape having overall thickness of 4 to 25 mils. 
Regarding claim 6, O’Connor discloses the adhesive (16) is applied as bands, lines, strips or rows to allow the carpet piece (10) to be removed from the surface (S) when desired while still maintaining a secure connection to the surface (¶0067). The applied bands, lines and strips of adhesive will naturally create channel or paths to allow the air to escape. 
Regarding claim 7, O’Connor discloses the center removable strip (134) can be removed to expose  a strip of adhesive bands, lines, strips or rows (116a) in the gap between the main sheets (130) and (132) to locate and tack the covering or tile (102) is secured in place (Fig. 13; ¶0096). Furthermore, the center strip (134) as depicted in Fig. 13 is narrower than side strips (130 and 132). The benefit of having a narrow center removable liner would have been to expose only a center adhesive band, line strip or row without compromising the side removable liners. Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to make the central removable liner strip of suitable width of 2.5 inches to allow on the central adhesive band, line or strip to be exposed without comprising the side removable liner. 
Regarding claim 8, O’Connor discloses During installation, the positioning sheet (134) can be removed to expose a strip of adhesive bands, lines, strips or rows (116a) in the gap between the main sheets (130) and (132) to locate and tack the covering or tile (102) in place prior to final placement. After the covering or tile (102) is finally placed in position, the main sheets (130) and (132) are removed and the covering or tile (102) is secured in place. The benefit of placing indicia to indicate order of removal would assure the carpet tile is placed properly on the floor. 
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746